                Case 2:20-mj-00470-BAT Document 9 Filed 07/31/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    UNITED STATES OF AMERICA,

 9                                Plaintiff,                  CASE NO. MJ20-470

10              v.                                            DETENTION ORDER

11      ADRIAN SIMS,

12                                Defendant.

13           The Court has conducted a detention hearing under 18 U.S.C. § 3142(f), and concludes

14   there are no conditions which the defendant can meet which would reasonably assure the

15   defendant’s appearance as required or the safety of any other person and the community.

16          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17           Defendant is charged with an offense that carries the presumption of detention.

18   Defendant has a long criminal history going back twenty years. He been convicted of serious

19   felonies including Assault in the Second Degree, and Unlawful Possession of Weapons. He has

20   convictions related to domestic violence. He has failed to appear for past court hearings and his

21   performance on state supervision has been problematic. He has an outstanding department of

22   corrections arrest warrant for his failure to report as directed.

23




     DETENTION ORDER - 1
                  Case 2:20-mj-00470-BAT Document 9 Filed 07/31/20 Page 2 of 2



 1          The circumstances of the allegations indicate defendant was allegedly involved in

 2   substantial drug trafficking activities. A large amount of drugs were founds when he was arrested

 3   as well as firearms.

 4          It is therefore ORDERED:

 5          (1)      Defendant shall be detained pending trial and committed to the custody of the

 6   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 7   from persons awaiting or serving sentences, or being held in custody pending appeal;

 8          (2)      Defendant shall be afforded reasonable opportunity for private consultation with

 9   counsel;

10          (3)      On order of a court of the United States or on request of an attorney for the

11   Government, the person in charge of the correctional facility in which Defendant is confined

12   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

13   connection with a court proceeding; and

14          (4)      The Clerk shall provide copies of this order to all counsel, the United States

15   Marshal, and to the United States Probation and Pretrial Services Officer.

16          DATED this 31st day of July, 2020.

17

18                                                                 A
                                                           BRIAN A. TSUCHIDA
19                                                         Chief United States Magistrate Judge

20

21

22

23




     DETENTION ORDER - 2
